DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the last 3 lines of the claim recite “the outer external radial surface being formed closer to the back surface than an imaginary curved surface having as a radius a radius of curvature of the inner external radial surface at an edge thereof outer in the radial direction”. The claim is rendered indefinite such that the wording and/or phrasing used to describe the claimed invention is unclear
[e.g., the context attempting to describe the imaginary curved surface with respect to the other features of the centrifugal compressor is not clear, and such that the boundaries concerning the imaginary curved surface are not clearly delineated (e.g. while the subject matter can be somewhat understood via the illustration per Fig. 4, the wording of the claim is not clear)];
[e.g., it is also unclear as to what the term “outer” per the last line of the claim is attempting to convey (e.g., outer edge, an outward direction, reference to the outer external radial surface, etc.?)].
the other side”. There is insufficient antecedent basis for this limitation in the claim
[e.g., the respective sides of the rotation shaft have not been defined in such a way that it is absolutely clear as to what the limitation “the other side” is in reference to, or as to how the aforementioned side is the “other” side with respect to “one side”]. The examiner suggests describing the respective sides of the rotation shaft as “a first side” and “a second side” to resolve this clarity issue.
Regarding claim 2, the claim recites “between the imaginary curved surface and an edge of the outer external radial surface inner in the radial direction”. The claim is rendered indefinite such that the wording and/or phrasing used to describe the claimed invention is unclear
[e.g., the context attempting to describe the imaginary curved surface with respect to the other features of the centrifugal compressor is not clear, and such that the boundaries concerning the imaginary curved surface are not clearly delineated (e.g. while the subject matter can be somewhat understood via the illustration per Fig. 4, the wording of the claim is not clear)];
[e.g., it is also unclear as to what the term “inner” per the third line of the claim is attempting to convey (e.g., inner edge, an inward direction, reference to the inner external radial surface, etc.?)].
The claim recites “the outer edge” and “the inner edge”. There is no clear antecedent basis for these limitations in the claim, and as such, it is not exactly clear as to which particular features of the claimed invention are being referenced
e.g., noting that neither of the respective “edge” limitations are clearly specified as being inner or outer edges];
[e.g., an edge of the inner external radial surface is not clearly (or necessarily) the inner edge, and similarly, an edge of the outer external radial surface is not clearly (or necessarily) the outer edge (e.g., inner edge and outer edge of what?)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over JP 2018168707A (Naoshi).
Regarding claim 1, Naoshi (Figures 3-4) teaches a centrifugal compressor (2) comprising a rotation shaft (8) and an impeller (4) fixed to the rotation shaft and rotating with the rotation shaft (see Fig. 3-4 in conjunction with paragraphs [0029]-[0030]), 
the impeller including
a hub (10) having an external radial surface (12) having a shape gradually increasing in diameter from one side of the rotation shaft toward the other side of the rotation shaft (see Fig. 3-4), and a back surface (16, 21) formed on the other side of the rotation shaft (see Fig. 3-4), and
see Fig. 3-4), the hub being provided with a through hole (36, 38) formed therethrough between the external radial surface and the back surface (see Fig. 3-4 in conjunction with paragraphs [0040]-[0044]),
the external radial surface having
an inner external radial surface [e.g., the upstream portion(s) of the external radial surface 12 with respect to the through hole 36, 38] located inwardly of the through hole in a radial direction of the hub (see Fig. 3-4) and
an outer external radial surface [e.g., the downstream portion(s) of the external radial surface 12 with respect to the through hole 36, 38] located outwardly of the through hole in the radial direction of the hub (see Fig. 3-4).
	To the extent that Naoshi fails to explicitly (or expressly) teach the limitation(s) of wherein the outer external radial surface is formed closer to the back surface than an imaginary curved surface having as a radius a radius of curvature of the inner external radial surface at an edge thereof outer in the radial direction, it is further noted that Naoshi clearly provides that the configuration(s) of the centrifugal compressor, including the functionality of the through hole, is/are such that said configuration(s) and/or through hole accordingly enable(s) the optimization of the thrust balance for the centrifugal compressor (see at least paragraphs [0008], [0010]), and that said configuration(s) and/or through hole is/are further subject to various modification(s) and/or combinations of the see at least paragraphs [0052]-[0054]) [e.g., as appropriate/required to optimize the thrust balance for a particular centrifugal compressor application].
	As such, while not clearly claimed, the distinction per applicant’s Fig. 4 [e.g., of which appears to be the most pertinent illustration of the intended claimed invention], in particular the slightly more pronounced drop-off between the inner external radial surface and the outer external radial surface, may be reasonably regarded as a minor (or obvious) structural change and/or as a structural change that would merely involve routine skill in the art to conceive
[e.g., the feature(s) and/or limitation(s) not explicitly disclosed by Naoshi merely involving the exercise of routine skill in the art to arrive at, and/or being the result of slight/minor modification(s) to the centrifugal compressor(s) disclosed and/or suggested and/or encompassed by Naoshi (e.g., adapting or modifying the shape and/or dimension(s) of the through hole and/or the structure(s) defining the through hole so as to satisfy a different relationship and/or optimize the thrust balance for a particular centrifugal compressor application)]. Also see 112(b) rejection(s) above.
	Regarding claims 2-6, Naoshi teaches the invention as claimed and as discussed above, and for the same (or similar) reasons as discussed above with regard to the independent claim 1, Naoshi teaches and/or fairly renders obvious the subject matter per the dependent claims 2-6
[e.g., the feature(s) and/or limitation(s) not explicitly disclosed by Naoshi merely involving the exercise of routine skill in the art to arrive at, and/or being the result of slight/minor modification(s) to the centrifugal compressor(s) disclosed and/or suggested and/or encompassed by Naoshi (e.g., adapting or modifying the shape and/or dimension(s) of the through hole and/or the structure(s) defining the through hole so as to satisfy a different relationship and/or optimize the thrust balance for a particular application)]. Also refer to the discussion per claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747